UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1639


In re: HAKIM ABDULAH RASHID, a/k/a Rodney Buchanan,

                    Petitioner.



   On Petition for Writ of Mandamus. (4:10-cr-00941-RBH-1; 4:17-cv-02971-RBH)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Hakim Abdulah Rashid, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hakim Abdulah Rashid petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his motions to disqualify and to stay the district court

acting on his 28 U.S.C. § 2255 (2012) motion pending a ruling on the motion to

disqualify. Rashid seeks an order from this court directing the district court to rule on the

motions, and he has filed an application to proceed in forma pauperis. Our review of the

district court’s docket reveals that the district court denied Rashid’s motions.

Accordingly, we grant Rashid’s application to proceed in forma pauperis, but deny the

mandamus petition as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.


                                                                       PETITION DENIED




                                             2